


--------------------------------------------------------------------------------


Exhibit 10.1
Execution Copy


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) dated as of November  1, 2016 (the
“Effective Date”), is by and between CRYSTAL ROCK HOLDINGS, INC., a Delaware
corporation (together with any subsidiaries, the “Company”), and PETER K. BAKER
(the “Executive”).
The Company and the Executive agree as follows:
1. Employment.
1.1 General.  The Company shall employ the Executive, and the Executive accepts
employment, as Chief Executive Officer (“CEO”) and President of the Company,
upon the terms and conditions described herein.  The Executive’s employment
hereunder will commence on the Effective Date and will continue for the
Employment Term (as defined in Section 2.1 hereof) unless terminated sooner as
herein provided.  During the Employment Term, the Executive shall devote all of
his business time, attention and skills to the business and affairs of the
Company, and will not undertake any commitments that would interfere with or
impair his performance of his duties and responsibilities.  Without limiting the
generality of the foregoing, the Executive understands and agrees that he is
subject to all of the terms and conditions of (i) the Company’s Code of Ethics
as adopted by the Board of Directors on March 28, 2011 (“Code of Ethics”) and
(ii) the Company’s Supplemental Conflict of Interest Policy for Director and
Officers adopted June 23, 2016 (“Supplemental Policy”) including without
limitation Section III.D. thereof, and the Executive represents and warrants
hereby that he has made to the Company all of the disclosures required to be
made pursuant to either the Code of Ethics or the Supplemental Policy.
1.2 Duties.  The Executive shall at all times render his services at the
direction of the Board of Directors (the “Board of Directors”) of the Company,
and his duties generally will include those required for the day to day and long
term planning, development, operation and advancement of the business of the
Company and its affiliates.  The Company may assign to the Executive such other
executive and financial administrative duties for the Company or any affiliate
of the Company as may be determined by the Board of Directors, consistent with
the Executive’s status as CEO and President.  The Executive agrees to diligently
use his best efforts to promote and further the reputation and good name of the
Company and perform his services well and faithfully.

--------------------------------------------------------------------------------

2. Term, Renewal and Termination.
2.1 Term; Renewal.  Subject to Section 2.2, the Executive’s employment by the
Company shall begin on the Effective Date and end at 11:59 p.m., East Coast
time, on December 31, 2019; provided, however, that the term of employment shall
be extended for periods of one year commencing on January 1, 2020 and on each
subsequent January 1 thereafter if the Executive, after June 30 and on or before
September 15 of the then current term, gives written notice to the Company (with
a copy to the Chair of the Compensation Committee of the Board of Directors) of
his desire to extend his employment and the Company agrees by written notice to
the Executive, on or before September 30 of the then current term of employment,
to so extend the term of employment.  The last day of such term, as so extended
from time to time, is herein referred to as the “Expiration Date” and the period
beginning on the Effective Date and ending on the Expiration Date is herein
referred to as the “Employment Term.”
2.2 Early Termination.  Notwithstanding anything to the contrary contained in
this Agreement, the Executive’s employment may be terminated prior to the end of
the Employment Term only as set forth in this Section.
2.2.1 Termination Upon Resignation or Death of Executive.  The Executive’s
employment shall terminate upon the resignation or death of the Executive. In
case of termination pursuant to this Section 2.2.1, the Company shall pay to the
Executive (or, in case of his death, to his estate or his beneficiary designated
in writing), the base salary earned by the Executive pursuant to Section 3,
prorated through the date of resignation or death.
2.2.2 Termination Upon Disability of Executive.  The Executive’s employment
shall terminate by reason of the disability of the Executive.  For this purpose,
“disability” shall mean the Executive’s inability, by reason of accident,
illness or other physical or mental disability (determined in good faith by the
Board of Directors with the advice of a qualified and independent physician), to
perform satisfactorily the duties required by his employment hereunder for any
consecutive period of 120 calendar days.  In case of termination pursuant to
this Section 2.2.2, the Executive shall continue to receive his base salary
prorated through the time of such termination, less any amount the Executive
receives during such period from any Company‑sponsored or Company‑paid source of
insurance, disability compensation or government program.
2.2.3 Termination Upon Mutual Consent.  The Executive’s employment may be
terminated by the mutual consent of the Company and the Executive on such terms
as they may agree.
2.2.4 Termination For Cause.  The Executive’s employment shall terminate
immediately on notice to the Executive upon a good faith finding of the Board of
Directors that the Executive has (i) willfully or repeatedly failed in any
material respect to perform his duties in accordance with the provisions of this
Agreement following 30 days’ prior written notice to the Executive and failure
of the Executive to cure such deficiency, (ii) committed a breach of any
provision of Section 4 hereof, (iii) misappropriated assets or perpetrated fraud
against the Company, (iv) been convicted of a crime which constitutes a felony,
or (v) been engaged in the illegal use of controlled or habit forming
substances. The preceding clauses (i)–(v) shall constitute “Cause” for
termination of the Executive hereunder.  In the event of termination for Cause
pursuant to this Section 2.2.4, the Company shall pay the Executive his base
salary prorated through the date of termination.
Notwithstanding any other provision of this Agreement, the Executive shall not
be terminated for Cause unless and until the Executive has had an opportunity to
appear before the Board of Directors to hear and respond to the allegations of
Cause for his termination.

--------------------------------------------------------------------------------

2.2.5 Termination by Company Without Cause.  The Company may terminate the
Executive’s employment at any time and for any reason, without Cause, upon
written notice to the Executive.  Termination of employment on the Expiration
Date by reason of non-renewal as provided in the first sentence of Section 2.1
shall not be considered a termination of employment without Cause.
In the event of termination pursuant to this Section 2.2.5, the Company shall,
subject to Section 2.2.7,  pay or provide to the Executive or the Executive’s
estate should the Executive’s death occur after the termination date and before
all payments have been made under this Section 2.2.5 the following termination
benefits:  (i) an amount (the “Payout Amount”) equal to the Executive’s annual
base salary as of the termination date, payable as follows:  50% of the Payout
Amount on the six-month anniversary of the termination date, followed by 8.3333%
of the Payout Amount each month for six additional months in equal regular
monthly installments, in each case less income taxes and other applicable
withholdings, and (ii) the Executive’s “Fringe Benefits” (as defined in the
following sentence) for 12 months (or, in the case of COBRA continuation
benefits as described in the following paragraph, such longer period of time as
such benefits continue in accordance with COBRA).
“Fringe Benefits” are the benefits described in this paragraph.  The obligation
of the Company to provide Fringe Benefits following any termination that is or
is deemed to be without Cause shall mean that the Executive’s participation
(including dependent coverage) in the life and health insurance plans of the
Company in effect immediately prior to the termination shall be continued, or
substantially equivalent benefits provided, by the Company, at a cost to the
Executive no greater than his cost at the date of such termination, for the
period in which the Company shall be obligated to pay the Payout Amount (but not
more than 12 months).   Notwithstanding the foregoing, if the Company shall be
unable to provide for the continuation of an insurance benefit (such as life or
health insurance) because such benefit was provided pursuant to an insurance
policy that does not provide for the extension of such insurance benefit
following termination of the employment of the Executive, then the Executive may
purchase insurance providing such insurance benefit and, whether or not the
Executive so elects to purchase insurance, the Company’s only obligation with
respect to such insurance benefit shall be to reimburse the Executive for his
premium costs, up to a maximum aggregate amount for all policies of insurance
purchased by the Executive pursuant to this sentence of $15,000 per annum,
prorated for partial years.  If the Company is obligated pursuant to the
so-called “COBRA” law to offer the Executive the opportunity for a temporary
extension of health coverage (“continuation coverage”), then the Executive shall
elect continuation coverage, and the premium cost of such coverage shall be
borne by the Company and the Executive as provided in the first sentence of this
paragraph.  Continuation coverage provided pursuant to COBRA shall terminate in
accordance with COBRA.  To the extent that any benefit required to be provided
to the Executive by the Company by reason of a termination for Cause shall be
provided to the Executive by any successor employer, the Company’s obligation to
provide that benefit to the Executive shall be correspondingly offset or shall
cease, as the case may be.  Except as expressly required by COBRA, in no event
shall the Company have any obligation to provide Fringe Benefits after the
expiration of the 12‑month period provided in this Section 2.2.5.  The Executive
shall not be entitled to any other expense or benefit following the termination
of his employment for any reason.

--------------------------------------------------------------------------------

2.2.6 No Other Termination Benefits; Release.  The Executive understands and
agrees that the termination payments and benefits described in Section 2.2
constitute all of the payments and benefits to which he (or his estate or
beneficiary) will be or become entitled to receive in case of termination of his
employment, and that such payments and benefits are in lieu of any and all other
payments and benefits of every kind or description to which he may be entitled,
including, without limitation, the right to receive a bonus payment or any
portion thereof.  Any accrued but unpaid vacation compensation shall be payable
upon termination of employment.  In addition, the Executive understands and
agrees that the Company’s obligation to pay or provide the termination payments
and benefits described herein is conditioned upon and subject to the execution
and non-revocation by the Executive of a separation agreement in form and
substance reasonably satisfactory to the Company and a form of release of claims
against the Company, the principal terms and conditions of which release of
claims shall be as set forth in Exhibit A to this Agreement.
2.2.7 No Duty to Mitigate; Termination of Benefits.  The Executive shall not be
required to mitigate the amount of any compensation payable to him pursuant to
Section 2 hereof, whether by seeking other employment or otherwise, nor shall
any compensation earned by the Executive during the period of continuance of any
payments under Section 2 hereof reduce the amount of compensation payable under
Section 2.
3. Compensation.  During the Employment Term, the Company shall pay, in full
payment for all of the Executive’s services rendered hereunder, the following
compensation:
3.1 Base Salary.  The Company shall pay the Executive an annual base salary,
less income taxes and other applicable withholdings, of $445,000 in accordance
with the Company’s standard payroll installments.  The Compensation Committee of
the Board of Directors will review the annual base salary amount as soon as
practicable after the end of each fiscal year of Company to consider whether or
not it should be increased.  Such determination shall be in the sole discretion
of the Committee using such criteria as the members of the Committee deem
relevant, including, but not limited to, the performance of the Company and the
Executive.
3.2 Bonuses.  In its sole discretion, the Compensation Committee of the Board of
Directors may (but is not required to) determine that the Company shall pay a
bonus to the Executive after the end of each fiscal year of the Company.  Such
determination shall take place as soon as practicable after the end of the
fiscal year, using such criteria as the members of the Committee shall deem
relevant, including, but not limited to, the performance of the Company and the
Executive.  Any bonus that is to be paid to the Executive under this Section 3.2
shall be paid within 75 days after the end of the fiscal year of the Company to
which it relates.
3.3 Vacation.  The Executive shall be entitled to four (4) weeks of vacation in
each 12‑month period during the Employment Term, without carryover of unused
vacation time.  No more than two (2) weeks may be taken consecutively.
3.4 Executive Benefit Plans.  The Executive shall be entitled to participate in
all plans or programs sponsored by the Company for employees in general,
including without limitation, participation in any group health, medical
reimbursement, or life insurance plans.

--------------------------------------------------------------------------------

3.5 Expense Allowance.  The Company shall reimburse the Executive for all
reasonable and necessary expenses incurred by him from time to time in the
performance of his duties hereunder, against receipts therefor in accordance
with the then effective policies and requirements of the Company.
3.6 Disability Insurance; Automobile.  The Company shall have no obligation to
provide disability insurance to the Executive.  The Company shall provide the
Executive with an automobile for use by the Executive during the Executive’s
employment with the Company.
4. Protection of Confidential Information; Non‑Compete.
4.1 Acknowledgements.  The Executive acknowledges that:
(a) The Executive has obtained and, during his employment by the Company, will
obtain secret and confidential information concerning the business of the
Company and its affiliates, including, without limitation, highly confidential
strategic and financial information about the Company and other confidential
information having to do with the day-to-day operation of the business,
including without limitation customer lists and sources of supply, their needs
and requirements, the nature and extent of contracts with them, and related
cost, price and sales information.
(b) The Company and its affiliates will suffer substantial and irreparable
damage which will be difficult to compute if, during the period of his
employment with the Company or thereafter, the Executive should enter a
competitive business or should divulge secret and confidential information
relating to the business of the Company and its affiliates heretofore or
hereafter acquired by him in the course of his employment with the Company.
(c) The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company and its affiliates.
4.2 Confidentiality.
4.2.1 Non-Disclosure.  The Executive agrees that he will not at any time, either
during the Employment Term or thereafter, divulge to any person, firm or
corporation any information obtained or learned by him during the course of his
employment with the Company, with regard to the operational, financial, business
or other affairs of the Company and its affiliates, and their respective
officers and directors, including, without limitation, trade secrets, customer
lists, sources of supply, pricing policies, operational methods or technical
processes, except (i) in the course of performing his authorized duties
hereunder, (ii) with the Company’s express written consent; (iii) to the extent
that any such information is lawfully in the public domain other than as a
result of the Executive’s breach of any of his obligations hereunder; or (iv)
where required to be disclosed by court order, subpoena or other government
process.  In the event that the Executive shall be required to make any
disclosure pursuant to the provisions of clause (iv) of the preceding sentence,
the Executive promptly, but in no event more than 48 hours after learning of
such subpoena, court order, or other government process, shall notify the
Company, by personal delivery or by e-mail or other electronic means, confirmed
by mail, to the Chairman of the Board of the Company and, if the Company so
elects and at the Company’s expense, the Executive shall: (a) take all
reasonably necessary steps requested by the Company to defend against the
enforcement of such subpoena, court order or other government process, and (b)
permit the Company to intervene and participate with counsel of its choice in
any proceeding relating to the enforcement thereof.

--------------------------------------------------------------------------------

4.2.2 Protected Activities.  The Executive understands that nothing in this
Agreement or any other Company agreement, policy, practice, procedure, directive
or instruction limits his ability to: (i) file a charge or complaint with any
governmental agency, governmental commission or other governmental authority
(“Governmental Authority”), (ii) report possible violations of law or regulation
to any Governmental Authority, (iii) make other disclosures that are protected
under the whistleblower provisions of applicable law or regulation, or (iv)
receive a whistleblower or other award from a Governmental Authority for
information provided to a Governmental Authority.  The Executive further
understands that he does not need permission from anyone at the Company or the
Company’s legal counsel in order to take any of the actions described in this
paragraph, nor does he have to notify the Company that he has taken or intends
to take any of these actions.  The Executive further understands that nothing in
this Agreement is intended to interfere with or restrain the immunity provided
under 18 U.S.C. section 1833(b) for confidential disclosures of trade secrets
(a) to lawyers or government officials solely for the purpose of reporting or
investigating a suspected violation of law or (b) in a sealed filing in court or
another legal proceeding.
4.3 Return of Property.  Upon termination of his employment with the Company, or
at any time the Company may so request, the Executive will promptly deliver to
the Company all Company property, including without limitation all memoranda,
notes, records, reports, manuals, drawings, blueprints, computer and peripheral
software and hardware, files, databases, documentation, procedures, financial
statements, employee manuals, customer and vendor lists and contracts, and
product material or information, and all copies thereof, relating to the
business of the Company and its affiliates, and all other property associated
therewith, which he may then possess or have under this control.


4.4 Non‑Competition.  During the Employment Term and for a period equal to the
time during which Executive receives severance payments for benefits pursuant to
Section 2 of this Agreement or for a period of 12 months in the event the
Executive is terminated without entitlement to severance benefits herein, the
Executive shall not, without the prior written permission of the Company, in the
United States, its territories and possessions, directly or indirectly, (i)
engage in any activity or business that is the same or substantially similar to
the work performed by Executive for the Company and/or of the same substantive
competency or nature as the work performed by Executive for the Company, whether
or not such engagement is as a consultant, independent contractor, agent,
employee, officer, partner, director or otherwise, alone or for his own account
or in association with any other person, corporation or other entity, for any
Competitive Business (as defined below); (ii) directly or indirectly, hire or
attempt to hire any person who was employed or retained by the Company or its
affiliates while the Executive was employed by the Company, or solicit, entice
or encourage any such person to terminate his or her relationship with the
Company; or (iii) solicit, interfere with, or endeavor to entice away from the
Company or its affiliates any of their customers or sources of supply.  However,
nothing in this Agreement shall preclude the Executive from investing his
personal assets in the securities of any Competitive Business if such securities
are traded on a national stock exchange and if such investment does not result
in his beneficially owning, at any time, more than 1.0% of the publicly‑traded
equity securities of such competitor. “Competitive Business” shall mean any
business or enterprise which (a) designs, sells, manufactures, markets and/or
distributes still or sparkling spring or purified bottled water products or
beverages, or office refreshment products, including coffee, in the home and
office market, or (b) engages in any other business in which Company or its
affiliates is involved at any time during the 12‑month period immediately prior
to the termination of the Executive’s employment.
For avoidance of doubt, in case of any conflict between the provisions of this
Section 4 and the provisions of the Supplemental Policy, the provisions of the
Supplemental Policy shall govern and determine the matter.

--------------------------------------------------------------------------------

4.5 Enforcement.  If the Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Section 4, the Company shall have the right
and remedy to have the provisions of this Agreement specifically enforced by any
court having jurisdiction over the matter, it being acknowledged and agreed by
the Executive that the services being rendered hereunder to the Company are of a
special, unique and extraordinary character and that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company.  Such right and
remedy shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or equity.
4.6 Blue Penciling.  If any provision of Section 4 is held to be unenforceable
because of the scope, duration or area of its applicability, the tribunal making
such determination shall have the power to modify such scope, duration or area,
or all of them, and such provision or provisions shall then be applicable in
such modified form.
5. Representations of Executive.  The Executive represents and warrants to the
Company that he has had an opportunity to consult his personal counsel and other
advisors in connection with the preparation, execution and delivery of this
Agreement, and that he understands that Company counsel represented the Company
and did not and does not represent the Executive in this matter.  The Executive
is not a party to or bound by any agreement, understanding or restriction that
would or may be breached by the Executive’s execution and full performance of
this Agreement.  The Executive expressly undertakes and agrees that none of his
acts or duties hereunder that will violate any obligations he may have to any
other employer (or will impose on the Company any liability to any other
employer) and that he has complied with all requirements of notice applicable to
the termination of any prior employment before he commenced his employment with
the Company.  The Executive further represents and warrants that he has
delivered to the Company complete copies of all employment agreements,
understanding and restrictions to which he has been subject at any time during
the last five years.
6. Construction of this Agreement.
6.1 Choice of Law.  This Agreement is to be construed pursuant to the laws of
the State of Connecticut, without regard to the laws affecting choice of law.
6.2 Invalid Agreement Provisions.  Should any provision of this Agreement become
legally unenforceable, no other provision of this Agreement shall be affected,
and this Agreement shall continue as if the Agreement had been executed absent
the unenforceable provision.

--------------------------------------------------------------------------------

6.3 No Other Agreements.  This Agreement represents the full agreement between
the Company and the Executive with respect to the subject matter hereof and the
Company and the Executive have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth herein,
it being understood that the Executive is also bound by the Code of Ethics and
the Supplemental Policy.  This Agreement supersedes any and all other
agreements, oral or written, that may define the employment relationship between
the Executive and the Company or any affiliate of the  Company, and all of such
other agreements are hereby terminated, without liability to any party thereto. 
Nothing in this Agreement confers any rights or remedies on any person or entity
or than the parties hereto.
6.4 Notices.  All notices provided for in this Agreement shall be in writing and
shall be deemed to be given when delivered personally to the party to receive
the same, when transmitted by e-mail or other electronic means or when mailed
first class, postage prepaid by certified mail, return receipt requested,
addressed to the party to receive the same at the applicable addresses set forth
below or such other address as the party to receive the same shall have
specified by written notice give in the manner provided for in this Section. 
All notices shall be deemed to have been given as of the date of personal
delivery, transmittal or mailing thereof, except that notices to the Company by
facsimile or electronic transmittal that are received after 5:00 p.m., East
Coast time, shall be deemed to have been received at 9:00 a.m. on the next
succeeding business day.
If to the Executive:  Mr. Peter K. Baker, c/o Crystal Rock, 1050 Buckingham
Street, Watertown, Connecticut 06795, with a copy to the Executive’s personal
attorney, whose name, address and telephone number shall be designated by the
Executive to the Company in writing.
If to the Company:  Crystal Rock Holdings, Inc., 1050 Buckingham Street,
Watertown, Connecticut 06795, Attention:  Chairman of the Board, with a copy to:
William F. Kolb, Esq., Foley Hoag LLP, 155 Seaport Boulevard, Boston,
Massachusetts 02210, telephone 617-832-1209.
6.5 Assignment.  This Agreement shall be binding upon and inure to the benefit
of the Company’s successors and assigns.
6.6 Disputes and Controversies.  The parties hereto agree that in case of any
dispute, controversy or claim arising out of or relating to this Agreement,
other than pursuant to Sections 4 and 6 hereof, the dispute, controversy or
claim shall be determined by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association.  The place of the
arbitration shall be Hartford, Connecticut.   Any arbitration award shall be
based upon and accompanied by a written opinion containing findings of fact and
conclusions of law.  The determination of the arbitrator(s) shall be conclusive
and binding on the parties hereto, and any judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction.

--------------------------------------------------------------------------------

6.7 Counterparts.  This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered will be an original,
but all of which together will constitute one and the same agreement.  In
pleading or proving this Agreement, it will not be necessary to produce or
account for more than one such counterpart.
6.8 Waivers; Amendments.  No waiver of any breach or default hereunder will be
valid unless in a writing signed by the waiving party.  No failure or other
delay by any party exercising any right, power, or privilege hereunder will be
or operate as a waiver thereof, nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege.  No amendment or modification of this Agreement will
be valid or binding unless in a writing signed by both the Executive and the
Company.
6.9 Relationship to Prior Agreement.  As of the Effective Date, this Agreement
replaces and supersedes in its entirety the Employment Agreement between the
Company and the Executive dated as of January 1, 2007 and all amendments thereto
(collectively, the “Prior Agreement”).  For avoidance of doubt, no notice of
termination required under the Prior Agreement shall be required or applicable
to terminate and supersede in its entirety the Prior Agreement, and the
Executive’s employment with the Company shall not be deemed to have terminated.
IN WITNESS WHEREOF, the parties have executed this Agreement under seal on
November  1, 2016, but as of the date first written above.
COMPANY: CRYSTAL ROCK HOLDINGS, INC.
By: /s/ Ross S.
Rapaport                                                                      
Name: Ross S. Rapaport
Title: Chairman
 
 
EXECUTIVE: /s/ Peter K.
Baker                                                           
PETER K. BAKER
 

--------------------------------------------------------------------------------

EXHIBIT A
Terms of Release
As a condition to the Company’s obligation to pay or provide termination
payments or benefits, the Executive irrevocably and unconditionally releases,
acquits and forever discharges the Company, its affiliated and related
corporations and entities, and each of their predecessors and successors, and
each of their agents, directors, officers, trustees, attorneys, present and
former employees, representatives, and related entities (collectively referred
to as the “Released Entities”) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, damages and expenses
(including attorneys’ fees and costs actually incurred) arising out of or in
connection with his employment with or termination from the Company, which the
Executive now has, owns or holds, or claims to have, own or hold, or which at
any time heretofore, had owned or held, or claimed to have owned or held, or
which the Executive at any time hereafter may have, own or hold, or claim to
have owned or held against the Released Entities, based upon, arising out of or
in connection with his employment with or termination from the Company up to the
date of this Release, including but not limited to, claims or rights under any
federal, state, or local statutory and/or common law in any way regulating or
affecting the employment relationship, including but not limited to Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act and any other federal, state, local statutory
and/or common  law regulating or affecting the employment relationship.  The
Executive acknowledges and understands that the termination payment or benefits
to be provided to the Executive constitute a full, fair and complete payment for
the release and waiver of all of the Executive’s possible claims arising out of
or in connection with his employment with or termination from the Company.
This Release does not preclude the Executive from filing a charge of
discrimination with, or participating in or cooperating with an investigation
by, the United States Equal Employment Opportunity Commission or the Connecticut
Human Rights Commission, but Executive will not be entitled to, expressly agrees
to waive, any monetary or other relief on the basis of or in connection with
such charge or investigation, including related court litigation.  Nothing in
this Release prohibits, or is intended in any manner to prohibit, the Executive
from engaging in any of the “Protected Activities” set forth in Section 4.2.2 of
the Employment Agreement of which this Exhibit A is a part.


The Executive acknowledges that he has been provided at least twenty-one (21)
days to consider whether to sign this Release, that he has been advised to
consult with an attorney of his choosing concerning this Release, and that he
has executed and delivered this Release and waived any claims knowingly and
willingly.  The Executive may revoke this Release within seven (7) days after it
is signed, and it shall not become effective or enforceable until such seven (7)
day revocation period has expired.
 
 

--------------------------------------------------------------------------------